Application by the appellant for a writ of error co-ram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 9, 1997 (People v Burnett, 240 AD2d 509 [1997]), affirming a judgment of the Supreme Court, Queens County, rendered September 18, 1995.
Ordered that the application is denied.
The appellant failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Prudenti, P.J., Florio, S. Miller and Goldstein, JJ., concur.